ORDER
This matter was before the court on February 9, 1983, on an order previously issued to the respondent to show cause why this court’s decision in Sambo’s of Rhode Island, Inc. v. McCanna, R.I., 431 A.2d 1192 (1981) is not dispositive of the instant petition of certiorari.
The respondent conceded at oral argument that the case should be remanded to the Town Council.
The order of the Town Council is quashed and the case is remanded to the Town Council for a hearing with an order to articulate their findings of fact.